Citation Nr: 0701070	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
service-connected bilateral hearing loss and tinnitus.  The 
veteran subsequently initiated and perfected an appeal of the 
hearing loss determination.  Neither the veteran's April 2004 
notice of disagreement nor his January 2005 substantive 
appeal references the denial of an increased rating for 
tinnitus although it is included in the statement of the 
case.  That matter is accordingly not before the Board at 
this time.  In April 2004, the veteran requested a personal 
hearing before a decision review officer at the RO.  Such a 
hearing was scheduled for March 2005, but the veteran failed 
to report at that time.  In a subsequent October 2005 
statement, the veteran withdrew his request for a decision 
review officer hearing.  

In his January 2005 substantive appeal, the veteran requested 
a personal hearing before a member of the Board.  However, 
that request was subsequently withdrawn in October 2006 
before any such hearing was held.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.

REMAND

The veteran seeks a disability rating in excess of 20 percent 
for bilateral hearing loss.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  
While the veteran was afforded a VA audiological examination 
as recently as October 2005, in a subsequent October 2006 
statement, his representative reported the veteran's hearing 
loss has "substantially worsened" since the most recent 
examination.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, this issue must be 
remanded for additional evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims folder 
should be made available to the examiner 
for review of the pertinent evidence 
before the examination.  The examiner 
should obtain the veteran's auditory 
thresholds at frequencies of 1000, 2000, 
3000, and 4000 Hertz, as well as speech 
recognition scores based on the Maryland 
CNC tests.  The basis for all medical 
opinions expressed should be noted for the 
record.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




 Department of Veterans Affairs


